DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges receipt of amendments/arguments filed 5/12/22.  The arguments set forth are addressed herein below.  Claims 1-2 and 4-21 remain pending, Claims 12-20 are withdrawn, Claim 21 is newly added, and Claims 1-2, 5, 10-11 are currently amended.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-11, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) with respect to at least:

Independent Claim 1:
An information processing device comprising a control unit configured to; perform a control to provide destination guidance information for guiding to a destination in a form of voice communication with a user; determine, with respect to a state of the user, a relative position where to localize the voice communication; and perform a control to provide present location related information regarding a present location., until the user arrives at the destination according to the destination guidance information, in the form of the voice communication localized at the determined relative position.

Independent Claim 10:
An information processing method comprising the steps of: performing a control to provide destination guidance information for guiding to a destination in a form of voice communication with a user; determining, with respect to a state of the user, a relative position where to localize the voice communication; and performing a control to provide present location related information regarding a present location, until the user arrives at the destination according to the destination guidance information, in the form of the voice communication localized at the determined relative position.

Independent Claim 11:
A non-transitory computer-readable medium, having stored thereon, computer-executable instructions that, when executed by a computer, cause the computer to execute a process comprising the steps of: performing a control to provide destination guidance information for guiding to a destination in a form of voice communication with a user; determining, with respect to a state of the user, a relative position where to localize the voice communication; and performing a control to provide present location related information regarding a present location, until the user arrives at the destination according to the destination guidance information, in the form of the voice communication localized at the determined relative position..

In summary, in regards to claims 1-2, 4-11, and 21 with emphasis on at least Independent Claims 1 and 10-11, the claimed invention recite an abstract idea of performing a control to provide destination guidance information for guiding to a destination in a form of voice communication with a user; determining, with respect to a state of the user, a relative position where to localize the voice communication; and performing a control to provide present location related information regarding a present location, until the user arrives at the destination according to the destination guidance information, in the form of the voice communication localized at the determined relative position, wherein such limitations falling under Mental Process, particularly, concepts performed in the human mind (including an observation, evaluation, judgment, opinion) and/or Certain Methods of Organizing Human Activity, particularly, managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).   The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction).  Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping.  Other than the recitation of “a control unit configure to” nothing in the claims preclude the steps from being performed mentally in the human mind (including an observation, evaluation, judgment, opinion) under Mental Processes and/or by a person following rules or instructions e.g. managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) under Certain Methods of Organizing Human Activity.  In this case a person can perform a control (observation, evaluation, judgement, opinion) to provide destination guidance information for guiding to a destination in a form of voice communication with another person (interaction following instructions); determine, with respect to a state of the user, a relative position where to localize the voice communication (observation, evaluation, judgment, opinion); and performing a control (observation, evaluation, judgement, opinion) to provide present location related information regarding a present location until the user arrives at the destination according to the destination guidance information in the form of voice communication localized at the determined relative position (interaction following instructions).   
This judicial exception of Claims 1-11 are not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computer components (device, control unit, program) are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
The claim(s) 1-11 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a “device”, “control unit”, and/or “program” used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility (the use of a computing device is merely illustrating the environment in which the abstract idea is practiced).  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing devices. Taking the physical elements individually and in combination, the computer-based components perform purely generic computer-based functions that are silent in regards to clearly indicating how a computer aids the device, method, or program the extent to which a computer performs/implements the functions of the device, method, or program. The recited generic elements are a mere means to implement the abstract idea. Thus, they cannot provide the “inventive concept” necessary for patent-eligibility. “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
Applicant discloses that “The above-described series of processes may be performed by hardware or software.  In a case where the series of processes is performed by software, a program constituting the software is installed on a computer.  Here, the computer includes a computer incorporated in dedicated hardware, a general-purpose personal computer, for example, that can execute various functions by installing various programs, and the like” (¶ 294); “The input unit 1006 includes a keyboard, a mouse, a microphone, and the like.  The output unit 1007 includes a display, a speaker, and the like.  The storage unit 1008 includes a hard disk, a non-volatile memory, and the like.  The communication unit 1009 includes a network interface and the like.” (¶ 296); “The programs to be executed by the computer (CPU 1001) can be provided by being recorded on, for example, the removable medium 1011 as a package medium or the like.” (¶ 298).  Such disclosure suggests that any software or hardware required by the claims are no more than generic components operating in their ordinary capacity.
It is settled law that adding physical elements to an abstract idea will not amount to an “inventive concept" if the physical elements are well-known, routine and conventional elements and they perform their well-known, routine and conventional functions. TLI Communications LLC v. AV Automotive, L.L.C. (Fed Cir 2016):
Turning to the second step in our analysis, we find that the claims fail to recite any elements that individually or as an ordered combination transform the abstract idea of classifying and storing digital images in an organized manner into a patent-eligible application of that idea. It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294). We agree with the district court that the claims’ recitation of a “telephone unit,” a “server”, an “image analysis unit,” and a “control unit” fail to add an inventive concept sufficient to bring the abstract idea into the realm of patentability. (Emphasis added by Examiner.)
On the question of preemption, the Federal Circuit has stated in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of DNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)
Nor do the dependent claims 4-9 and 21 add “significantly more” since they merely add to the claimed concepts encompassed within the grouping of Mental Processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion) and/or Certain Methods of Organizing Human Activity, particularly, managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  The dependent claims failing to place the claimed invention into a practical applicant or additional generic components of the dependent claims failing to amount to “significantly more” for the same reasons noted above.  
Consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claim are not patent-eligible under 35 USC §101.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-11, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Particularly, Claim 1 suggests “An information processing device comprising a control unit configured to; perform a control to provide destination guidance information for guiding to a destination in a form of voice communication with a user; determine, with respect to a state of the user, a relative position where to localize the voice communication; and perform a control to provide present location related information regarding a present location., until the user arrives at the destination according to the destination guidance information, in the form of the voice communication localized at the determined relative position.”
Claim 10 discloses “An information processing method comprising the steps of: performing a control to provide destination guidance information for guiding to a destination in a form of voice communication with a user; determining, with respect to a state of the user, a relative position where to localize the voice communication; and performing a control to provide present location related information regarding a present location, until the user arrives at the destination according to the destination guidance information, in the form of the voice communication localized at the determined relative position.”
Claim 11 discloses “A non-transitory computer-readable medium, having stored thereon, computer-executable instructions that, when executed by a computer, cause the computer to execute a process comprising the steps of: performing a control to provide destination guidance information for guiding to a destination in a form of voice communication with a user; determining, with respect to a state of the user, a relative position where to localize the voice communication; and performing a control to provide present location related information regarding a present location, until the user arrives at the destination according to the destination guidance information, in the form of the voice communication localized at the determined relative position.”
The specification fails to suggest determining, with respect to a state of the user, a relative position where to localize the voice communication, wherein the voice communication pertaining to the present location related information is localized at the determined relative position as claimed in Independent Claims 1 and 10-11.  
The applicant relies upon paragraphs 22-23:
“[0022] 
<Overview of an information processing device according to one embodiment of the present disclosure> 
First, an overview of an information processing device according to an embodiment of the present disclosure will be provided with reference to Fig. 1. As illustrated in Fig. 1, the information processing device 1 according to the present embodiment is a neck band-type information processing terminal that can be hung on the neck of a user A, for example, which includes a speaker and various sensors (acceleration sensor, gyro sensor, geomagnetic sensor, absolute positioning unit, and others). The information processing device 1 has a function of causing the user to perceive a virtual character 20 as being really present in the real space, by means of a sound image localization technique for spatially arranging voice information. Note that the virtual character 20 is an example of a virtual object. 
[0023] 
Thus, the information processing device 1 according to the present embodiment appropriately calculates a relative three- dimensional position where to localize a sound image for causing the virtual character to be perceived on the basis of state of the user and information of the virtual character, and presents more realistically the presence of the virtual object in the real space. Specifically, for example, the information processing device 1 calculates a relative height at which to locate voice of the virtual character on the basis of height and state (standing or sitting, etc.) of the user A and the height information of the virtual character, and localizes a sound image. This allows the user to realistically feel the size of the virtual character.”
However, paragraphs 22-23 provide support for processing terminal including various sensors (acceleration sensor, gyro sensor, geomagnetic sensor, absolute positioning unit, and others); having a function a sound image localization technique for spatially arranging voice information; and calculating a relative three- dimensional position where to localize a sound image for causing the virtual character to be perceived on the basis of state of the user on the basis of height and state (standing or sitting, etc.) of the user A and the height information of the virtual character, and localizes a sound image. 
Additionally, the applicant relies on paragraph 35:
“[0035] 
The state/action detection unit 10a detects the state of the user and recognizes an action based on the detected state, and outputs the detected state and the recognized action to the virtual character action determination unit 10b. Specifically, the state/action detection unit 10a acquires information such as position information, movement speed, orientation, and height of the ear (or the head) as information regarding the state of the user. The user state is information that can be uniquely identified at the detection timing and can be calculated and acquired as numerical values from various sensors.”
Here, paragraph 35 provides support for the state of the user is information regarding position, a movement speed, an orientation, and a height of ear or head of the user.
However, the specification including paragraphs 22-23 and 35 fail to suggest determining, with respect to a state of the user, a relative position where to localize the voice communication, wherein the voice communication pertaining to the present location related information is localized at the determined relative position as claimed in Independent Claims 1 and 10-11.  
Claim 2 suggests wherein the destination guidance information and the present location related information are provided as lines uttered by a virtual character perceived by the user to be present at the determined relative position based on the voice communication.  However, the specification including paragraphs 22-23 and 35 fail to suggest the destination guidance information and the present location related information are provided as lines uttered by a virtual character perceived by the user to be present at the determined relative position based on the voice communication e.g. both the destination guidance information and the present location related information being provide as voice communication at the determined relative position.
 Claims 4-9, and 21 inherit the above deficiencies of Claim 1 from which that depended and are rejected herein.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4, 6, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2015/0198455) in view of Yamamoto (US 2010/0057571).
Claims 1 and 10-11:  Chen discloses an information processing device (Fig. 1- (100)), method thereof, and program for causing a computer (Figs. 1a-b, ¶ 72) to execute the method thereof, the device comprising a control unit configured to perform a control to provide destination guidance information for guiding to a destination in a form of voice communication with a user (58-59, 61-62, 96-97, 155-156, 161-163, 169, 172), and perform a control to provide present location related information regarding a present location until the user arrives at the destination according to the destination guidance information in the form of voice communication with the user (¶ 59, 168, 170, 174-175, 177).
	Chen teaches the above, but lacks explicitly suggesting determining, with respect to a state of the user, a relative position where to localize the voice communication and performing control to provide the voice communication at the localized determined relative position.  Chen at least teaches that various modifications can be applied without departing from the overall scope of the invention (¶ 51, 250).  Furthermore, an analogous art of Yamamoto teaches an information processing device (¶ 68), method (¶ 57), and/or non-transitory computer readable medium (¶ 93-94) having instructions that, when executed by a computer, cause the computer to execute a process including determining, with respect to a state of the user, a relative position where to localize voice communications and performing control to provide the voice communications at the localized determined relative position (Abstract, ¶ 10, 17, 50, 58, 76-77, 144).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device, method, and medium, as it pertains to the voice communication(s) thereof, with the voice communication localization means of Yamamoto to make it easier to grasp the position of a guidance target object form which guidance is provided (Yamamoto - ¶ 8).  Such a modification makes it easier for the user to acquire information on an object of interest and easily graphs the position of the object (Yamamoto - ¶ 147).
Claim 4:  Chen discloses wherein, as the destination guidance information, different information is provided according to a distance from the destination (¶ 161 “For example, the smart necklace 100 may provide output such as "Macy's is 200 yards to your 2 o'clock," "Belks is upstairs to your left," "Sears is 100 yards forward and 
200 yards to the left," a particular vibration pattern or the like”; ¶ 169 “The navigation instructions may be provided in various manners.  For example, all instructions may be initially provided to the user and then updated or corrected as the user proceeds along the route.  In some embodiments, instructions are provided as the user traverses the route.  In some embodiments, navigation instructions may be provided using clock face directions, such as "turn to your 2 o'clock, proceed 20 yards, turn to your 11 o'clock, proceed 10 yards," or by providing direction information, such as 
"turn to your right, proceed 20 yards, turn to your left, proceed 5 yards," or 
the like.”; ¶ 172 “In block 1422, if the processor 111 has determined that the smart 
necklace 100 is at the desired object, person or place, then the smart necklace 
100 may alert the user via the interface array 130.  For example, the smart 
necklace 100 may output audio that says "arrived at Macy's."”).
Claim 6:  Chen teaches wherein the destination guidance information is a line for notification of increasing proximity to the destination (¶ 161 “For example, the smart necklace 100 may provide output such as "Macy's is 200 yards to your 2 o'clock," "Belks is upstairs to your left," "Sears is 100 yards forward and 200 yards to the left," a particular vibration pattern or the like”), a line for notification of decreasing proximity to the destination (¶ 172 “In block 1422, if the processor 111 has determined that the smart necklace 100 is at the desired object, person or place, then the smart necklace 
100 may alert the user via the interface array 130.  For example, the smart 
necklace 100 may output audio that says "arrived at Macy's."”), a line for inviting to a left side (¶ 169 “The navigation instructions may be provided in various manners.  For example, all instructions may be initially provided to the user and then updated or corrected as the user proceeds along the route.  In some embodiments, instructions are provided as the user traverses the route.  In some embodiments, navigation instructions may be provided using clock face directions, such as "turn to your 2 o'clock, proceed 20 yards, turn to your 11 o'clock, proceed 10 yards," or by providing direction information, such as "turn to your right, proceed 20 yards, turn to your left, proceed 5 yards," or 
the like.”), or a line for inviting to a right side (¶ 169 “The navigation instructions may be provided in various manners.  For example, all instructions may be initially provided to the user and then updated or corrected as the user proceeds along the route.  In some embodiments, instructions are provided as the user traverses the route.  In some embodiments, navigation instructions may be provided using clock face directions, such as "turn to your 2 o'clock, proceed 20 yards, turn to your 11 o'clock, proceed 10 yards," or by providing direction information, such as "turn to your right, proceed 20 yards, turn to your left, proceed 5 yards," or the like.”).

Claim(s) 2 and 8 is/are rejected under 35 U.S.C. 103 as obvious over Chen (US 2015/0198455) in view of Yamamoto (US 2010/0057571), and in further view of Kishore (US 2014/0347368).
Claim 2:  Chen in view of Yamamoto teaches that the destination guidance information and the present location related information are provided as lines uttered by voice perceived by the user to be present at the determined relative position based on the voice communication (see above); however, one of ordinary skill in the art recognizes that if an electronic voice provides the information than it gives the appearance of an electronic or virtual character e.g. Chen teaches such a limitation.
	However, in the alternative, Chen teaches that various modifications can be applied without departing from the overall scope of the invention (¶ 250).  Furthermore, an analogous art of Kishore teaches a similar type of system, wherein utterances thereof are representative of a virtual character (Abstract, ¶ 46, 48, 52).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing device, particularly the utterances thereof, of Chen in view of Yamamoto with the virtual character utterances as taught by Kishore to provide a cost-effective, uncomplicated, versatile, and effective devices (Kishore - ¶ 136).  Such a modification reduces cost and increases performance (Kishore - ¶ 136).
Claim 8:  Chen in view of Yamamoto in view of Kishore teaches herein the present location related information is a line regarding memories set to the virtual character (Chen teaches that the device recognizes the user’s habits and based on the present location, such as at a coffee shop along a navigated route, of the user and such habits provides verbal alerts to the user - ¶ 59, since the verbal alerts are now representative of a virtual character as modified by Kishore, such verbal alerts are lines regarding memories set to the virtual character).

Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2015/0198455) in view of Yamamoto (US 2010/0057571), and in further view of Azami (US 2012/0149395).
(As best understood given it’s reasonable broadest interpretation a quest is understood as a task that must be completed – see applicant’s specification ¶ 96, 262, 265)
Claim 3:  Chen in view of Yamamoto teaches the above, but lacks explicitly suggesting the destination is an area where a quest is set.  Chen at least teaches various modifications can be applied without departing from the overall scope of the invention (see above) and that the device can be used for providing varying services (¶ 67).  Furthermore, Azami teaches a similarly structured system that verbally or visually guides (¶ 47-48) a user to a destination (¶ 47-48), wherein a destination includes a location where a quest (specific operation or task must be completed) is set (Abstract, ¶ 36-40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Chen in view of Yamamoto to include quest destinations as taught by Azami to provide varying and attractive services using location information (Azami - ¶ 8).  Such a modification would prove more exciting to the user (Azami - ¶ 8).
Claim 7:  Chen in view of Yamamoto teaches the above, but lacks explicitly suggesting wherein the present location related information is information regarding a quest set to a predetermined place, and is provided when the predetermined place is reached.  Chen at least teaches various modifications can be applied without departing from the overall scope of the invention (see above) and that the device can be used for providing varying services (¶ 67).  Furthermore, Azami teaches a similarly structured system wherein the present location related information is information regarding a quest set to a predetermined place, and is provided when the predetermined place is reached (Abstract, ¶ 36-40, when the user reaches a predetermined place or destination present location information regarding a quest set (specific operation or task set) for the predetermined place/destination is verbally presented to the user).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Chen in view of Yamamoto to include present location information quest means of Azami to provide varying and attractive services using location information (Azami - ¶ 8).  Such a modification would prove more exciting to the user (Azami - ¶ 8).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2015/0198455) in view of Yamamoto (US 2010/0057571), and in further view of Barton (US 6,446,002).
Claim 5:  Chen in view of Yamamoto teaches the above, in addition to when the distance from the destination is long, specific information regarding the destination is provided as the destination guidance information (Chen - ¶ 161 “For example, the smart necklace 100 may provide output such as "Macy's is 200 yards to your 2 o'clock," "Belks is upstairs to your left," "Sears is 100 yards forward and 200 yards to the left," a particular vibration pattern or the like”; ¶ 172 “In block 1422, if the processor 111 has determined that the smart necklace 100 is at the desired object, person or place, then the smart necklace 100 may alert the user via the interface array 130.  For example, the smart necklace 100 may output audio that says "arrived at Macy's."”), but lacks explicitly suggesting wherein, when the distance from the destination is short, information indicating characteristics of a surrounding environment of the destination is provided as the destination guidance information.  Chen at least teaches various modifications can be applied without departing from the overall scope of the invention (see above).  Furthermore, an analogous art of Barton discloses a similar type of navigational device, wherein, when the distance from the destination is short, information indicating characteristics of a surrounding environment of the destination is provided as the destination guidance information (Col. 10:13-45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Chen in view of Yamamoto to include the short distance destination guidance information means of Barton to provide more enhanced experience (Barton – Col. 1:53-54).  Such a modification would improve the overall user’s environmental awareness in which Chen is intended (¶ 6).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2015/0198455) in view of Yamamoto (US 2010/0057571) in view of Kishore (US 2014/0347368), and in further view of Chin (US 9,311,802).
Claim 9:  Chen in view of Yamamoto in view of Kishore teaches the above, in addition to the present location related information is information regarding discovering an object such as an obstacle or hazard (Chen - ¶ 59, 168, 170, 174-175, 177), but lacks explicitly suggesting the information regarding placing a toy of the virtual character or discovering a toy.  Chen at least teaches that various modifications can be applied without departing from the overall scope of the invention (see above).  Furthermore, an analogous art of Chin teaches that hazards can include toys (Col. 3:45-65, Col. 13:45-60).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the discovery of hazards of Chen in view of Yamamoto in view of Kishore to include toys as taught by Chin because such a modification would have yielded predictable results, namely, a means of discovering various types of hazards in which Chen is intended (Chen - ¶ 59, 168, 170, 174-175, 177).  Such a modification would help further prevent a user from colliding with a hazard (Chin – Col. 1:50-53) .

Response to Arguments
Applicant's arguments filed 5/12/22 have been fully considered but they are not persuasive in part.


101 rejection
Applicant argues that the claimed invention is not directed towards the abstract idea of Mental Processes; however, the examiner disagrees.  The claimed invention recite an abstract idea of performing a control to provide destination guidance information for guiding to a destination in a form of voice communication with a user; determining, with respect to a state of the user, a relative position where to localize the voice communication; and performing a control to provide present location related information regarding a present location, until the user arrives at the destination according to the destination guidance information, in the form of the voice communication localized at the determined relative position, wherein such limitations falling under Mental Process, particularly, concepts performed in the human mind (including an observation, evaluation, judgment, opinion) and/or Certain Methods of Organizing Human Activity, particularly, managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).   The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction).  Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping.  Other than the recitation of “a control unit configure to” nothing in the claims preclude the steps from being performed mentally in the human mind (including an observation, evaluation, judgment, opinion) under Mental Processes and/or by a person following rules or instructions e.g. managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) under Certain Methods of Organizing Human Activity.  In this case a person can perform a control (observation, evaluation, judgement, opinion) to provide destination guidance information for guiding to a destination in a form of voice communication with another person (interaction following instructions); determine, with respect to a state of the user, a relative position where to localize the voice communication (observation, evaluation, judgment, opinion); and performing a control (observation, evaluation, judgement, opinion) to provide present location related information regarding a present location until the user arrives at the destination according to the destination guidance information in the form of voice communication localized at the determined relative position (interaction following instructions).   
The applicant argues that the abstract idea is integrated into a practical application; however, the examiner respectfully disagrees.  “Presenting the realistic motion and size of the virtual character and enhancing the presence of the virtual character in real space” isn’t an improvement to the technology, but rather, if claimed, insignificant extra-solution activity e.g. providing a type of audio output that is perceived to be a virtual character in a real space as a result of determining guidance or present location information.  Additionally, to “enhance the entertainment property” of the device isn’t an improvement to the technology.  The claimed invention is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computer components (device, control unit, program) are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
The applicant argues that the claimed amendments amounts to significantly more than an abstract idea; however, the examiner disagrees.  The claimed amendments add to the abstract idea but applied to the previously claimed generic components (see above rejection).  To further elaborate “determining, with respect to a state of the user, a relative position where to localize the voice communication” falls under is a mental process (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)), wherein the act of providing the voice communication at the determined localized relative position is insignificant extra-solution activity e.g. post solution activity pertaining to providing an audio output based on the determination.
At least based on the above, the rejection has been clarified and maintained.

Prior Art
Applicant’s arguments with respect to claim(s) 1-2, 4-11, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The examiner relies on the teachings of Yamamoto (US 2010/0057571) to teach the amended limitations.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please see attached PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAMAR HARPER/Primary Examiner, Art Unit 3715